Citation Nr: 1534837	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent disabling for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A video teleconference hearing was held before the Board in January 2012.  A hearing transcript is of record.

This matter was previously remanded by the Board in March 2014 for an examination and for extraschedular consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The May 2014 Board remand found that severe symptomatology and significant occupational effects addressed in the Veteran's January 2012 hearing testimony are not contemplated in the scheduler 10 percent evaluation and suggested there may be marked interference with employment.  Therefore, the Board found the criteria have been met for referral for consideration for an extraschedular rating and remanded the claim for consideration by the Director of VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).  

In the December 2014 Memorandum, the Appeals Management Center (AMC) found there is no evidence that this claim meets the requirement of 38 C.F.R. § 3.321(b), as the evidence does not show frequent periods of hospitalization or marked interference with employment.  As such, the claim was not reviewed by the Director of VA Compensation and Pension Service as instructed in the Board's May 2014 remand.  Therefore, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to an increased evaluation for right ear hearing loss must be submitted to the Director, Compensation and Pension Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

2.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal are not granted to the Veteran's satisfaction, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


